Citation Nr: 1326791	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  09-28 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent prior to July 30, 2012 and in excess of 20 percent thereafter for lumbar strain.

2. Entitlement to an initial disability rating in excess of 10 percent for anosmia.

3. Entitlement to an initial disability rating in excess of 10 percent for left shoulder tendonitis.

4. Entitlement to an initial compensable disability rating for left hallux valgus.

5. Entitlement to an initial compensable disability rating for right hallux valgus.

6. Entitlement to an initial compensable disability rating prior to July 8, 2008 and in excess of 30 percent thereafter for migraine headaches.

7. Entitlement to an initial compensable disability rating for onychomycosis and tinea pedis, bilateral feet.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 2003 to July 2007.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1. Prior to July 30, 2012, the Veteran's back disability was manifest by forward flexion to 85 degrees with pain at 80 degrees and no additional functional loss with repetition.

2. As of July 30, 2012, the Veteran's back disability was manifest by forward flexion to 60 degrees with no additional functional loss with repetition.

3. At no time during the pendency of this appeal did the Veteran's back disability involve invertebral disc syndrome, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or ankylosis.

4. The Veteran was diagnosed with anosmia after reporting a loss of his sense of smell.

5. The Veteran's left shoulder disability has been manifest by at most flexion limited to 100 degrees with no additional loss of range of motion after repetition or due to pain.

6. The Veteran's hallux valgus of the right and left feet has not been operated on and is not equivalent to amputation of the great toe or productive of a moderate foot injury as the condition causes no functional limitation.

7. Prior to July 8, 2008, the Veteran's migraine headaches are not shown to be manifest by characteristic prostrating attacks averaging one in 2 months over a period of several months. 

8. From July 8, 2008, the Veteran's migraine headaches are not shown to be manifest by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

9. The Veteran's bilateral onychomycosis and tinea pedis are manifest by crusting, flaking, and loss of nails involving at most 1 percent of the exposed area and 3 percent of the total body.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 10 percent prior to July 30, 2012 and in excess of 20 percent thereafter for the Veteran's service-connected lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2012).


2. The criteria for an initial disability rating in excess of 10 percent for the Veteran's service-connected anosmia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.87a, Diagnostic Code 6275 (2012).

3. The criteria for entitlement to an initial compensable disability rating for the Veteran's service-connected hallux valgus, right foot, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71(a), Diagnostic Codes 5280, 5284 (2012).

4. The criteria for entitlement to an initial compensable disability rating for the Veteran's service-connected hallux valgus, left foot, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71(a), Diagnostic Codes 5280, 5284 (2012).

5. The criteria for entitlement to an initial disability rating in excess of 10 percent for the Veteran's service-connected left shoulder tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5024, 5201 (2012).

6. The criteria for entitlement to an initial compensable disability rating prior to July 8, 2008 and a rating in excess of 30 percent thereafter for the Veteran's service-connected migraine headache disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2012).

7. The criteria for an initial compensable disability rating for the Veteran's service-connected bilateral onychomycosis and tinea pedis have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.118, Diagnostic Codes 7813-7806 (2012). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2012).

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

Lumbar Strain

The Veteran contends he is entitled to an initial disability rating in excess of 10 percent prior to July 30, 2012 and in excess of 20 percent thereafter for lumbar strain.  The Veteran has been rated under Diagnostic Code 5237 for limitation of forward flexion.  In a March 2013 rating decision, the RO further awarded the Veteran a 20 percent rating for radiculopathy of the left lower extremity secondary to his service-connected lumbar strain

The regulations provide that back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a.  

In this case, no incapacitating episodes of intervertebral disc syndrome have been noted on either VA examination or during the course of the Veteran's appeal.  In fact, at the Veteran's November 2007 and July 2012 VA examinations, the examiners specifically indicated that the Veteran did not have intervertebral disc syndrome.  As such, the Veteran's back disability should be rated under the General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or where there is vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation requires either that forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or that favorable ankylosis of the entire thoracolumbar spine is shown.  A rating in excess of 40 percent is not available unless there is unfavorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Note 2.

In reaching the following conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  However, based on the following evidence, the Board concludes that the forward flexion of the Veteran's back is not functionally limited to between 30 and 60 degrees prior to July 30, 2012 or to 30 degrees or less thereafter. 

The Veteran was afforded a VA examination in November 2007 at which time he reported he had experienced pain for the past four years in his low back occurring twice a month lasting between three and 20 days.  He stated that the pain travels to his upper left let to his lower back to his head to his right hand and comes on with physical activity.  He stated that he takes Motrin for the pain.

The examiner noted normal posture and gait.  Examination showed no evidence of radiating pain on movement, no muscle spasm, tenderness in the left lumbar paraspinal muscles, a negative straight leg raise test bilaterally, and no ankylosis.  Range of motion was measured to 85 degrees flexion with pain at 80 degrees, to 30 degrees extension with pain at 30 degrees, to 30 degrees right lateral flexion with pain at 30 degrees, to 30 degrees left lateral flexion, and to 30 degrees right and left rotation.  The examiner found no additional functional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

The examiner found no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement, providing evidence against this claim.

The Veteran's lumbar spine x-ray was normal.	

The Veteran's VA treatment records show regular complaint of and treatment for low back pain, including in September 2010 when the Veteran reported discomfort at the end of the range of motion for his lumbar spine.  In February 2011 the Veteran sought treatment at the VA complaining of five to six months of intermittent lower back pain radiating down his right buttocks to his lateral calf and into his foot.  

The Veteran underwent another VA examination on July 30, 2012. 

The Veteran reported he has flare-ups of pain.

Range of motion was measured to 60 degrees flexion with pain at 60 degrees and to 30 degrees extension, left and right lateral flexion, and left and right rotation with pain at 30 degrees.  No loss of range of motion or functional loss of any kind was found on repetitive use, providing more evidence against this claim.

The Veteran was found to have normal muscle strength and normal reflexes and guarding or muscle spasm.

He had decreased sensation to light touch in the left lower leg/ankle and no sensation in his left foot/toes.  The examiner noted the Veteran had involvement of the left sciatic nerve and rated the severity of his left radiculopathy as moderate.  The Veteran was not found to have any other neurological abnormalities or findings such as bowel or bladder problems.

The examiner stated that the Veteran does not have intervertebral disc syndrome.

An x-ray showed occult spina bifida.

The examiner stated that the Veteran's back disability affects the Veteran's ability to work due to pain walking and bending.

While the Veteran's VA treatment records contain numerous complaints of back pain throughout the appeal period prior to July 30, 2012, the only range of motion testing done was at the Veteran's November 2007 VA examination when he demonstrated forward flexion to 85 degrees with pain at 80 degrees and a combined range of motion of 235 degrees.  That range of motion is consistent with the 10 percent rating currently assigned.  The next higher rating, 20 percent, is warranted only when forward flexion is greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The November 2007 VA examiner specifically found the Veteran had no additional functional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

Even considering the fact that the Veteran was found to have pain on motion at 80 degrees flexion, the Board finds the Veteran does not meet the range of motion criteria for a 20 percent rating based on his November 2007 examination.  The evidence further does not show muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, and the November 2007 examiner specifically noted the Veteran had none.  Therefore, the Board finds the Veteran is not entitled to a rating in excess of 10 percent prior to July 30, 2012.

The Board also finds the Veteran is not entitled to a rating in excess of 20 percent as of July 30, 2012.  On that date the Veteran underwent a VA examination in which his range of motion was measured to 60 degrees flexion.  To be entitled to the next higher rating, 40 percent, the Veteran must have forward flexion to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  As the Veteran's flexion was shown to be significantly greater than 30 degrees and the evidence does not show the Veteran has ankylosis, he does not meet the criteria for a higher rating.  The Board has also considered the DeLuca factors and notes that on examination, the Veteran was found to have no loss of range of motion or functional loss on repetitive use.  The Veteran did report he has flare-ups of pain.  However, the Board notes that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  No other range of motion testing is in the Veteran's VA treatment records after July 30, 2012.

In this regarding, it is important for the Veteran to understand that without consideration of pain the current evaluations could not be justified, let alone higher evaluations. 

It is important to note that the Board has considered not only the range of motion testing done at the Veteran's VA examinations, but also the Veteran's medical records and the Veteran's statements, specifically his complaints of pain to VA treatment providers.  However, the Veteran must understand that without some problems associated with his back disability, there would be no basis for the currently assigned evaluations, which currently indicate, very generally, a 20% decrease in industrial adaptability (a serious problem).  While the Board has considered his complaints, the Board finds they are not sufficient to justify a higher evaluation for any period under the rating criteria.

Overall, the preponderance of the evidence is against the Veteran's claim for an initial disability rating in excess of 10 percent prior to July 30, 2012 and in excess of 20 percent thereafter for lumbar strain.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Therefore to an initial disability rating in excess of 10 percent prior to July 30, 2012 and in excess of 20 percent thereafter is not warranted for orthopedic back impairment.  However, the regulations also provide that in addition to orthopedic considerations, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  In this regard, the RO granted service connection for radiculopathy of the left lower extremity secondary to lumbar strain in a March 2013 rating decision and assigned a rating of 20 percent effective July 30, 2012.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Anosmia

Service connection for anosmia was established in a March 2008 rating decision and a 10 percent disability rating was granted.

VA treatment records show the Veteran has been treated for anosmia and the July 2012 VA examiner confirmed the diagnosis.

The Veteran's anosmia is rated under 38 C.F.R. § 4.87a, Code 6275, which provides a maximum schedular rating of 10 percent for "complete loss of sense of smell."  There is no schedular basis for a higher rating.

The Rating Schedule does not contain any other potentially applicable provisions under which the Veteran's disability could be rated.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As such, there is no means by which to assign a scheduler rating in excess of 10 percent for any period during the appeal.  For this reason, the Board finds that the preponderance of the evidence is against an initial rating in excess of 10 percent for the Veteran's service-connected anosmia for any period.  Id.; 38 C.F.R. § 4.87a, Diagnostic Code 6275.  The Board is mindful of the "benefit-of-the-doubt" rule, but in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a favorable determination.  38 C.F.R. §§ 4.3, 4.7.


Left Shoulder Tendonitis

The Veteran contends he is entitled to an initial disability rating in excess of 10 percent for left shoulder tendonitis.

The Veteran has reported his dominant hand is his right hand, making his left shoulder ratable as his minor extremity.

The Veteran's left shoulder tendonitis is rated under Diagnostic Codes 5201-5024.  Under Diagnostic Code 5024, tenosynovitis is to be rated on the basis of limitation of motion of the affected parts, as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5024.  Limitation of motion of the shoulder is rated pursuant to Diagnostic Code 5201. 

Under Diagnostic Code 5201, limitation of motion to shoulder level (e.g., flexion to 90 degrees) in the major or minor extremity warrants a 20 percent evaluation.  Limitation of motion to midway between side and shoulder level (e.g., flexion between 25 to 90 degrees) in the minor extremity warrants a 20 percent evaluation.  Limitation of motion to 25 degrees from the side in the minor extremity warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 to 180 degrees, abduction from 0 to 180 degrees, and both internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

The Veteran was afforded a VA examination of his shoulder in December 2007.  

He reported he has had constant, localized, sharp pain on the inside of his left shoulder for six months.  The Veteran stated that cold and certain positions bring on the pain.  He denied having weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, or dislocation of his shoulder.

The examiner noted the shoulder was tender posteriorly but there was no edema, effusion, weakness, redness, heat, guarding or movement, or subluxation.  The Veteran's range of motion in his left shoulder was measured to 150 degrees flexion with pain at 140 degrees, 170 degrees abduction with pain at 135 degrees, 90 degrees external rotation with pain at 70 degrees, and 50 degrees internal rotation with pain at 35 degrees.  The examiner found the left shoulder joint was limited by fatigue, weakness, lack of endurance, and incoordination after repetitive use that limited range of motion by an additional 10 degrees.

The Veteran's VA treatment records contain numerous complaints of and treatment for left shoulder pain.  A September 2008 x-ray showed a normal left shoulder.  In December 2008 at a VA appointment the Veteran was found to have about 120 degrees of abduction in his left shoulder with similar limitation of flexion.  An April 2009 MRI showed mild acromioclavicular joint impingement with no rotator cuff pathology.

At his July 2012 VA examination the Veteran's left shoulder flexion and abduction were measured to 100 degrees with pain at 100 degrees and no loss of range of motion on repetition.  The examiner found the Veteran did not have additional limitation in range of motion after repetitive use testing but that he did have weakened movement and pain on movement in both shoulders.

The examiner found no localized tenderness or pain on palpation of joints/soft tissue/biceps tendon or guarding of the left shoulder.  There was no ankylosis or impairment of the clavicle or scapula.  Muscle strength was normal on testing.  The examiner stated he was unable to perform rotator cuff testing.

The examiner noted mechanical symptoms in both shoulders but no history of recurrent dislocation.

The Veteran has not had any surgery on his shoulder.  The examiner stated that no degenerative or traumatic arthritis was noted on x-ray.  His shoulder condition does not impact his ability to work, providing highly probative evidence against the Veteran's claim.

The 100 degrees of flexion measured at the July 2012 examination is the most significant reduction in range of motion measurement in evidence.  However, to be entitled to the next highest rating under Diagnostic Code 5201, 20 percent, requires limitation of motion to shoulder level (e.g., flexion to 90 degrees).  Even considering the DeLuca factors, the Board finds the Veteran's left shoulder disability is not manifest by functional limitation of motion to at least shoulder level.  In that regard, the July 2012 examiner specifically noted that the Veteran did not have additional limitation in range of motion after repetitive use testing, although he did have weakened movement and pain on movement in both shoulders.  The Board recognizes the Veteran's consistent reports of pain, but notes that pain itself does not constitute a functional loss sufficient to warrant a higher rating.  Mitchell, 25 Vet. App. 32.  

Again, it is important to note that the Board is not basing its decision solely on the range of motion testing done at the Veteran's VA examinations.  The Board has carefully considered all of the Veteran's medical records and the Veteran's statements, including his descriptions of painful motion.  However, the Veteran should understand that without problems associated with his shoulder disability there would be no basis for the current compensable evaluation, which by definition must cause the Veteran some limitation in his activities.  Even taking into consideration the Veteran's statements, the evidence does not support a higher rating.

Other diagnostic codes also apply to the shoulder.  However, Diagnostic Code 5200 (ankylosis of the scapulohumeral articulation), Diagnostic Code 5202 (impairment of the humerus), and Diagnostic Code 5203 (impairment of the clavicle or scapula) do not apply in this case as no such disabilities are reflected in the evidence.

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for an initial disability rating in excess of 10 percent for left shoulder tendonitis must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


Bilateral Hallux Valgus

The Veteran contends he is entitled to an initial compensable disability rating for hallux valgus of the right foot and left foot, which have been rated by the RO under Diagnostic Code 5280.

Under Diagnostic Code 5280, a 10 percent disability rating is warranted for unilateral hallux valgus, if severe, is equivalent to amputation of the great toe or if operated upon with resection of the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  The Board notes that a 10 percent rating is the maximum allowable rating under this Code.

The Board also observes that Diagnostic Code 5284 provides criteria for rating other foot injuries.  A moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A note to Diagnostic Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot. 3 8 C.F.R. § 4.71a, Diagnostic Code 5284. 

Words such as 'moderate,' 'moderately severe,' and 'severe' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just.'  38 C.F.R. § 4.6.  Use of terminology such as 'severe' by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

At the Veteran's November 2007 VA examination, the examiner noted hallux valgus of the right and left feet with a slight degree of angulation with no resection of the metatarsal head present.  Hallux rigidus was not found.  

The examiner stated that the Veteran does not have any limitation with standing and walking or require any support with his shoes.  The Veteran was found to have active motion in the metatarsophalangeal joint of both the left and right great toes.  His gait was within normal limits.

Hallux valgus without bunion formation or other significant abnormality was noted bilaterally on x-rays

At his July 2008 VA examination, the examiner found the Veteran had mild to moderate hallux valgus bilaterally.

The examiner noted the Veteran had never had surgery for hallux valgus and has no other foot conditions.  His posture and gait were noted to be normal and the examiner found the condition had no impact on the Veteran's ability to work.

The Veteran's VA treatment records contain no complaint of or treatment for foot conditions.

Based on a thorough review of the evidence of record, the Board concludes that a compensable rating is not warranted under Diagnostic Code 5280.  The record fails to demonstrate that the Veteran has undergone surgery on his feet.  Further, there was active motion in the metatarsophalangeal joint of the right and left great toes at the November 2007 VA examination, and the July 2008 VA examiner did not find the Veteran had severe symptoms with functional equivalent to amputation of the great toe.  As such, the evidence does not support that the Veteran's hallux valgus is severe enough to be compensable under Diagnostic Code 5280. 

The medical evidence of record also does not show that the Veteran has moderate foot injuries or greater to warrant a compensable evaluation under Diagnostic Code 5284.  His posture and gait have been noted to be normal at both VA examinations.  The November 2007 VA examiner found the Veteran has no limitation with standing and walking and does not require any support with his shoes.  The July 2008 VA examiner listed no symptoms related to the Veteran's hallux valgus and rated it as mild to moderate.  The Board finds that the evidence shows the Veteran's bilateral hallux valgus is at most mild and does not manifest with any disabling symptoms.  Therefore, the evidence does not support that the Veteran's hallux valgus is severe enough to be compensable under Diagnostic Code 5284.

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for a compensable disability rating for hallux valgus must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.

Headaches

The Veteran contends that he is entitled to an initial compensable disability rating prior to July 8, 2008 and a rating in excess of 30 percent thereafter for migraine headaches.  

The Veteran's migraine headache disability is rated under Diagnostic Code 8100.  38 C.F.R. § 4.124a.  Under the Schedule of Ratings for neurological conditions and convulsive disorders, a noncompensable evaluation is warranted for migraine headaches with less frequent attacks.  A 10 percent evaluation is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The rating criteria do not define 'prostrating' nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, 'prostration' is defined as 'utter physical exhaustion or helplessness.'  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which 'prostration' is defined as 'extreme exhaustion or powerlessness.'

At his November 2007 VA examination the Veteran reported experiencing headaches twice a year with severe pain on the left side of his head, sensitivity to light, nausea, and vomiting.  He stated that the headaches last about an hour and when they subside he has swelling in his right forearm and lower leg.  The examiner stated that the Veteran had a normal cranial nerve examination.

The Veteran also sought treatment at the VA for headaches throughout 2008.  In April 2008 the Veteran reported intermittent headaches for which he takes aspirin that are sometimes very severe and associated with vomiting and photophonophobia with some visual change.  Later in the month he sought treatment for a headache he reported had lasted three days and was accompanied by nausea, dizziness, light sensitivity, seeing flashes of light, and pain with eye movement.

In July 2008 the Veteran reported frontal headaches associated with flashing lights that are disabling three to four times per month.  In August 2008 the Veteran stated that he gets chronic daily headaches as well as more severe headaches manifest as left sided throbbing with photophobia, nausea, and sometimes vomiting.  He reported such severe headaches had increased in frequency recently to about three per month and he takes aspirin and sleeps to get relief.  In September 2008 the Veteran reported the severity of his headaches had decreased but they had become more constant.

At his July 2012 VA examination the Veteran reported constant head pain with vomiting, sensitivity to light, and sensitivity to sound also associated with his headaches.  He stated that his head pain typically lasts one to two days and is present on both sides of his head.

The examiner noted that the Veteran has characteristic prostrating attacks of migraine headache pain more frequently than once a month but does not have prostrating attacks of non-migraine headache pain.

The Veteran reported difficulty functioning at work when his headaches are bad.

For a compensable rating for his headaches prior to July 8, 2008 the evidence must show the Veteran experienced migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  However, the evidence suggests the Veteran experienced less frequent headaches during that time period.  At his November 2007 VA examination he reported experiencing headaches twice a year.  In April 2008 at a VA medical appointment he reported "intermittent" headaches.  Thus, a preponderance of the evidence is against finding the Veteran meets the criteria for a compensable rating prior to July 8, 2008 for his migraine headaches.


For the period beginning July 8, 2008, the evidence must show migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability for the next higher evaluation, a 50 percent rating, to be awarded under Diagnostic Code 8100.  While the Veteran's treatment records since July 2008 and July 2012 VA examination consistently describe severe headaches occurring multiple times per month, the evidence does not support that they are productive of severe economic inadaptability.  

The only reference to the effect of the Veteran's headaches on his work is the July 2012 examiner's statement that the Veteran has "difficulty functioning when headaches are bad," which suggests not that the headaches are "completely prostrating" and productive of "severe economic inadaptability," but rather than the Veteran is capable of working during his headaches, but that it is difficult to do so when they are bad.  As there is no other evidence, including statements from the Veteran, with regard to the severity of his headaches and their effect on his ability to work, the Board must find the Veteran is not entitled to a rating in excess of 30 percent under Diagnostic Code 8100 for his migraine headaches as of July 8, 2008.

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for an increased disability rating for headaches must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.

Bilateral Feet Onychomycosis and Tinea Pedis

The Veteran contends he is entitled to an initial compensable disability rating for onychomycosis and tinea pedis, bilateral feet, which was rated by the RO under Diagnostic Code 7813.

Diagnostic Code 7813 states that dermatophytosis is to be rated under the diagnostic code for disfiguring scars to the head, face or neck (Diagnostic Code 7800), other scars (Diagnostic Codes 7801-7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813.  As the Veteran's skin disability does not involve the head, face, or neck and he does not have scars, the Board finds it should be rated by analogy as dermatitis under Diagnostic Code 7806.

Under Diagnostic Code 7806, a noncompensable rating is warranted if less than five percent of the entire body or less than five percent of exposed areas are affected, and; no more than topical therapy was required during the past twelve-month period. 

A 10 percent rating is warranted if at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past twelve-month period.  Higher ratings are available when more of the body is affected or additional systemic therapy is required.  38 C.F.R. § 4.118, Diagnostic Code 7806.

At his November 2007 VA examination the Veteran reported a three and a half year history of fungus in his toenails.  He reported no pain, weakness, swelling, or fatigue as a result and stated that he was not receiving any treatment for the condition.

The examiner noted brittle, thick toenails and flaking of skin on the feet.  

The examiner diagnosed onychomycosis on all toenails with crusting, flaking and loss of nails consisting of less than 1% of his total body.  The examiner also found tinea pedis bilaterally on the Veteran's feet with exfoliation, covering 1% of his total body.

At his July 2012 VA examination the Veteran reported his onychomycosis and tinea pedis had worsened over the past four years resulting in a loss of nails and frequent itching.

The examiner noted the Veteran had not been treated with oral or topical medications in the past 12 months, nor has he had any other treatments or procedures for exfoliative dermatitis or papulosquamous disorders.

The examiner found onychomycosis on both feet covering 3% of the Veteran's total body and 0% of his exposed body.  The examiner found that the Veteran's bilateral tinea pedis had resolved.

The Veteran's VA treatment records contain no complaints of or treatment for any onychomycosis or tinea pedis.

The evidence reflects that at no point during the pendency of this appeal has the Veteran's onychomycosis and tinea pedis involved at least five percent of his entire body or exposed areas.  He has not received any systemic therapy such as corticosteroids or other immunosuppressive drugs.  Thus, the evidence is consistent with a noncompensable rating and the Board finds a compensable rating is not warranted under Diagnostic Code 7806.

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for an increased disability rating for onychomycosis and tinea pedis, bilateral feet, must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.



Extraschedular

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's service connected back disability that would render the schedular criteria inadequate.  The Veteran's symptoms, including limitation of range of motion and pain, are contemplated in the rating assigned.  

Concerning the matter of an extraschedular rating for the Veteran's loss of sense of smell, the Board finds that the schedular rating criteria contemplate the symptoms experienced by the Veteran.  The rating criteria specifically provide for a maximum rating of 10 percent for the total loss of the sense of smell, which is nearly or precisely the extent of the Veteran's disability.  Thus, the Veteran's symptoms are specifically contemplated by the 10 percent rating assigned under Diagnostic Code 6275.  

With regard to the Veteran's left shoulder disability, the Board finds the rating criteria contemplate the symptoms experienced by the Veteran, including limitation of motion and pain. 

With regard to the Veteran's bilateral hallux valgus, the Board finds the Veteran's condition does not manifest with any disabling symptoms such that the schedular criteria are not adequate.

Considering the Veteran's headache disability, the Board finds the Veteran's complaints of regular migraine headaches manifesting with pain, sensitivity to light, nausea, and vomiting are contemplated by the rating criteria of Diagnostic Code 8100, which specifically evaluates prostrating attacks of migraine headaches based on frequency and economic inadaptability.

Finally, with regard to the Veteran's onychomycosis and tinea pedis, the Board finds the rating criteria contemplate the symptoms experienced by the Veteran, including crusting, flaking, and loss of toenails.

As such, it would not be found that any of the Veteran's disabilities meet the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, there is no evidence of frequent hospitalization associated with the Veteran's disabilities.  In addition, the Board finds the record does not reflect that the Veteran's disabilities markedly interfere with his ability to work.  The impacts described by the Veteran, including back pain with walking and bending and difficulty functioning with bad headaches, are contemplated by the schedular criteria.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disabilities are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran's disability evaluation, as a whole (which is very significant, indicating a 60% decrease in overall functioning), takes into consideration his overall problems.  In this regard, it is again important for the Veteran to understand that not all objective evidence supports the current evaluations, let alone higher evaluations.  Without consideration of the Veteran's subjective problems and the benefit of the doubt, the current evaluations could not be justified based on the objective medical evidence. 
    
Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2007.  In the letter, the RO informed the Veteran of what evidence was required to substantiate his claims for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  In the letter the RO also provided notice with regard to how VA assigns disability ratings and effective dates in the event that service connection is established.  Thus, the duty to notify has been satisfied.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records and VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA general medical examination in November 2007, a shoulder examination in December 2007, and examinations for loss of sense of smell, skin disease, shoulder and arm conditions, foot conditions, thoracolumbar spine conditions, and headaches in July 2012.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The examiners provided the Board with sufficient information to rate the Veteran's disabilities.  Therefore, the Board finds that the examinations are adequate and contains sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.

ORDER

An initial disability rating in excess of 10 percent prior to July 30, 2012 and in excess of 20 percent thereafter for lumbar strain is denied.

An initial disability rating in excess of 10 percent for anosmia is denied.

An initial disability rating in excess of 10 percent for left shoulder tendonitis is denied.

An initial compensable disability rating for left hallux valgus is denied.

An initial compensable disability rating for right hallux valgus is denied.

An initial compensable disability rating prior to July 8, 2008 and in excess of 30 percent thereafter for migraine headaches is denied.

An initial compensable disability rating for onychomycosis and tinea pedis, bilateral feet, is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


